PER CURIAM.
Oscar Paguada appeals a final order denying his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. In his motion, Paguada seeks to withdraw his plea due to the trial court’s failure to inform him that his plea could subject him to deportation. The circuit court summarily denied the motion, finding that the motion was untimely. The *985state concedes that Paguada’s rule 3.850 was timely filed pursuant to State v. Green, 944 So.2d 208, 219 (Fla.2006) (stating “in the interest of fairness, defendants whose cases are already final will have two years from the date of this opinion in which to file a motion comporting with the standards adopted today”). We, therefore, reverse the circuit court’s order of denial and remand for consideration of Paguada’s motion on the merits.
STONE, WARNER and POLEN, JJ., concur.